             Case 19-11973-MFW   Doc 213-2     Filed 10/04/19   Page 1 of 55




                                       EXHIBIT B

                                 (Bost Seaton Declaration)




11277273/1
                  Case 19-11973-MFW        Doc 213-2       Filed 10/04/19       Page 2 of 55



                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

  IN RE:                                                 Chapter 11

  SUGARFINA, INC., et al.                                Case No. 19-11973 (MFW)
                                                         (Jointly Administered)
                            Debtors.1


              DECLARATION OF CHRISTINA H. BOST SEATON IN SUPPORT OF
              THE APPLICATION OF THE DEBTORS TO EMPLOY AND RETAIN
              FISHERBROYLES LLP AS SPECIAL COUNSEL TO THE DEBTORS
                       NUNC PRO TUNC TO THE PETITION DATE

         Christina H. Bost Seaton, being duly sworn, deposes and says:

         1.         I am an attorney admitted to practice in the State of New York , the United States

 District Courts for the Southern and Eastern Districts of New York, and the United States Court

 of Appeals for the Second Circuit, and a partner with the law firm of FisherBroyles LLP (the

 “Firm” or “FisherBroyles”), headquartered in Atlanta, and maintaining offices in Austin,

 Boston, Charlotte, Chicago, Cincinnati, Cleveland, Columbus, Dallas, Denver, Detroit,

 Houston, Los Angeles, Miami, Naples, New York, Palo Alto, Philadelphia, Princeton, Salt Lake

 City, Seattle, and Washington, D.C.

         2.         I submit this declaration (the “Declaration”) in support of the application (the

 “Application”) of the above-captioned debtors and debtors-in-possession (collectively, the

 “Debtors”) for an order approving the employment and retention of FisherBroyles LLP as their

 special counsel in the Debtors’ bankruptcy cases (the “Chapter 11 Cases”), and for the purposes



              1
              The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
tax identification number or Canadian Revenue Agency, as applicable are (1) Sugarfina, Inc., a Delaware
corporation (4356), (2) Sugarfina International, LLC, a Delaware limited liability company (1254), and
Sugarfina (Canada), Ltd. (4480). The location of the Debtors’ corporate headquarters is 1700 E. Walnut
Ave, 5th Floor, El Segundo, California 90245.


11277273/1
              Case 19-11973-MFW        Doc 213-2      Filed 10/04/19     Page 3 of 55



 of complying with section 327(e) of the Bankruptcy Code, and to provide the disclosures

 required under Rules 2014 and 2016 of the Bankruptcy Rules. Unless otherwise stated in this

 Declaration, I have personal knowledge of the facts hereinafter set forth. To the extent that any

 information disclosed herein requires amendment or modification upon the Firm’s completion

 of further analysis, or as additional information becomes available to it, a supplemental

 declaration will be submitted to the Court.

         3.     On or about May 1, 2019, the Firm was engaged by the Debtors to provide legal

 services to the Debtors in connection with a dispute (the “MNS Dispute”) with GLJ, Inc. and

 MJC Confection LLC (collectively, “MNS”). At or shortly after the Petition Date, the Debtors

 paid the Firm a $15,000 retainer, which is currently held in trust to be applied to post-petition

 services, plus $446.50 to reimburse a pre-petition expense paid to a vendor by the Firm, which

 is also currently held in trust.   ,On the Petition Date, the Firm was owed $24,513.50 (the

 “Unsecured Claim”), and the Firm remains in possession of the Retainer.

         4.     The Debtors have sought to employ and retain FisherBroyles nunc pro tunc to the

 Petition Date to represent them as their special counsel in connection with the adversary

 proceeding,    Sugarfina, Inc. v. GLJ, Inc. and MJC Confections LLC, bearing adversary

 proceeding no. Adv. Pro. No. 19-50364 (MFW), as well as any other general legal matters as

 the Debtors may require.

         5.     By separate applications, the Debtors are also seeking to employ Morris James LLP

 and Shulman Hodges & Bastian LLP, as bankruptcy counsel. This Court has already approved the

 retention of BMC Group Inc., as claims and noticing agent to the Debtors [Docket No. 42]. The

 Debtors intend to monitor carefully these and any other retained legal professionals to ensure a

 clear delineation of their respective duties and roles so as to prevent duplication of effort. The




11277273/1
              Case 19-11973-MFW           Doc 213-2      Filed 10/04/19    Page 4 of 55



 Debtors recognize that efficient coordination of efforts among the Debtors’ legal professionals,

 and between such legal professionals and its other professionals, will greatly add to the effective

 administration of these Chapter 11 cases. The Application seeks authority to employ and retain

 the Firm as the Debtors’ special counsel in connection with the adversary proceeding Sugarfina,

 Inc. v. GLJ, Inc. and MJC Confections LLC, bearing adversary proceeding no. Adv. Pro. No.

 19-50364 (Bankr. D. Del.), and any other legal matters from time to time as the Debtors may

 require. Subject to Court approval, the professional services that the Firm will render to the

 Debtors include, but shall not be limited to, the following:

              a. Representation of the Debtors in connection with the MNS Dispute; and; ;
              b. Perform such other litigation and advisory services for the Debtors as the
                 Debtors believe necessary and that are agreed upon between the Firm and
                 the Debtors.

         6.        Subject to approval of this Court and in compliance with the applicable provisions

  of the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules, FisherBroyles intends to

  apply for compensation for professional services rendered in connection with the Debtors’

  bankruptcy cases, plus reimbursement of actual, necessary expenses and other charges incurred

  by FisherBroyles during the Debtors’ bankruptcy cases. FisherBroyles understands that any

  compensation and expenses paid to it must be approved by the Court upon application

  consistent with the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and the Orders

  of this Court.

         7.        I will be the primary attorney providing the services set forth herein. My hourly

  rate is $495.00. I may, however, be assisted from time to time by other firm lawyers. The rates

  for partners working on this matter will be $495.00 per hour. If the services of other specialized

  attorneys or other staff with higher rates are required, the Firm will file a notice with this Court

  advising of the hourly rates of any specialized attorneys.



11277273/1
               Case 19-11973-MFW          Doc 213-2         Filed 10/04/19   Page 5 of 55



         8.      The Firm’s hourly rates are set at a level designed to fairly compensate the Firm

  for the work of its attorneys, paralegals and legal secretaries and to cover routine expenses.

  These hourly rates may be subject to periodic adjustments (which adjustments will be reflected

  in the first fee application following such adjustments) and are consistent with the rates charged

  elsewhere.

         9.      The Firm’s hourly rates and financial terms for the services performed prior to the

  Petition Date are identical to the hourly rates and financial terms of the post-petition

  engagement proposed herein. The Debtors understand that these hourly rates are consistent with

  and the same rates that the Firm charges other clients.

         10.     The Debtors understand that it is the Firm’s policy to charge its clients in all areas

  of practice for all other expenses incurred in connection with the client’s case. The expenses

  charged to clients include, among other things, filing fees, court reporter fees, commercial

  copying services, overnight/express mail charges, postage and travel expenses. The Firm does

  not charge for items such as routine copying, facsimile transmittals, or telephonic charges

  (unless international rates/charges apply). The Firm will charge the Debtors for these expenses

  in a manner and at rates consistent with charges made generally to the Firm’s other clients or as

  previously fixed by this Court. In accordance with Local Rule 2016-2(d)(ix), travel time during

  which no work is performed shall be separately described and billed at no more than 50% of

  regular hourly rates.

         11.      Other than as set forth herein, no arrangement is proposed between the Debtors

  and the Firm for compensation to be paid in these Chapter 11 Cases. No promises have been

  received by the Firm or by any member or associate thereof, as to compensation in connection

  with these cases other than in accordance with the provisions of the Bankruptcy Code, the




11277273/1
               Case 19-11973-MFW           Doc 213-2      Filed 10/04/19      Page 6 of 55



  Bankruptcy Rules, and the Local Rules. The Firm has no agreement with any other entity to

  share with such entity any compensation received by the Firm.

         12.       The Firm conducted searches in the Firm’s conflicts databases to identify

  relationships with the Debtors, creditors, and other parties-in-interest (or potential parties-in-

  interest) in these Chapter 11 Cases. A list of the names of the Potential Parties-in-Interest that

  were submitted to the conflicts check system is attached hereto as Schedule 1.

         13.       As a result of the Firm’s conflict search, to the best of the Firm’s knowledge,

  neither the Firm, nor any of the attorneys comprising or employed by it, have any connection

  with the Debtors, their creditors or any other party in interest, their respective attorneys and

  accountants. The Firm wishes to disclose the following:

                  Aaron Brothers / Michaels Stores--The firm has been adverse to Michaels Store,
                   Inc., which is the parent of Aaron Brothers, in a commercial lease dispute.
                  ABM Building Value--The firm has represented ABM Industries, the parent of
                   AMB Building Value, in numerous airport premises liability litigations.
                  Accountemps--The firm has been adverse to Robert Half International, the parent
                   of Accountemps.
                  Action Environmental--The firm has been involved in several litigations in
                   which affiliates of Action Environmental were related parties.
                  Adecco Employment Services Limited—the firm has been adverse to Modis,
                   Inc., an affiliate, and it has been adverse to Vettery, Inc., another affiliate. Both
                   were non-litigation matters.
                  Adobe Systems / Magento—the firm has been adverse to a subsidiary, Adobe,
                   Inc., in a transactional matter. In addition, Kimberley Boohrer, a partner of the
                   firm, has been adverse to Adobe in the past.
                  ADT Security Systems—ADT Security Systems is owned by Apollo Global
                   Management. The firm has been adverse to various entities owned by Apollo
                   Global Management in numerous litigations.
                  Aerotek Commercial—The firm has been adverse to Aerotek Inc., the parent
                   entity of Aerotek Commercial, in a commercial dispute. In addition, an affiliate,
                   Aerotek Scientific, LLC, was a related party in a litigation.
                  AFCO—The firm has been adverse to AFCO’s parent, Branch Bank & Trust, in
                   various corporate finance matters.
                  Airgas Systems, Inc.—the firm was adverse to an affiliate, Airgas Merchant
                   Gases, LLC in a corporate matter, and the firm represented a different affiliate,
                   Airgas USA, LLC in a corporate matter. In addition, Airgas was an adverse party
                   in a bankruptcy. In addition, firm partner Gregory Bernabeo represented Airgas,


11277273/1
             Case 19-11973-MFW           Doc 213-2      Filed 10/04/19      Page 7 of 55



                 Inc. in trademark and IP matters, prior to 2008, while at a prior law firm.
                Airwatch LLC—the firm has been adverse to the parent entity, Dell
                 Technologies, Inc., in various corporate matters. In addition, the firm has been
                 adverse to various other Dell affiliates in various corporate matters.
                Ali Baba / Wing Shung Industrial Co., Ltd.--—the firm has been adverse to Ali
                 Baba in various corporate, trademark, and copyright matters. In addition, firm
                 partner Allen Kim owns a small amount of Ali Baba stock.
                Allstate Insurance Motor Club—the firm has been adverse to various Allstate
                 affiliates in numerous corporate and litigation matters.
                Alsac St. Jude Childrens Memorial Research Hospital—the firm has been
                 adverse to various affiliates in several transactional matters.
                Amazon Digital Services / Amazon Marketplace / Amazon Video on Demand
                 / Amazondotcom / AMZ SSI Magazine / Wholefoods—the firm has been
                 adverse to Amazon in numerous transactional matters.
                American Airlines--The firm has been adverse to American Airlines in two
                 airport premises liability litigations. In addition, Debbie Lively’s (a firm partner)
                 mother and father were both previously employed by American Airlines prior to
                 2003. In addition, Mark Mathis, a firm partner, represented American Airlines as
                 outside benefits counsel during the time frame of 2001 through 2007. This
                 representation terminated when US Airways management took over in connection
                 with American Airlines’ reorganization.
                American Arbitration—Several firm partners currently serve as an arbitrator for
                 the American Arbitration Association: Joseph Acosta, Martha Coleman and Lisa
                 Powell. In addition, numerous of the firm’s attorneys practice before the
                 American Arbitration Association.
                American Cancer Society, Inc.—the firm has been adverse in various
                 transactional matters.
                Ameripark-- Firm partner Richard Bennett represented Ameripark, Inc. on
                 various matters at his prior firm.
                Amtrust North America—an affiliated entity, Deverlopers Surety and
                 Indemnity Co., was a potential witness in an arbitration matter,
                 Andros Foods / Andros Foods North America-- current firm client on a tariff
                 classification review.
                Anthem Blue Cross—various affiliates are adverse parties in various litigation
                 matters.
                Apple iTunes Store / Apple Store—Parent Apple, Inc. is an adverse party in
                 various intellectual property and corporate matters.
                Aramark Uniform Services, Inc.—an affiliate was an adverse party in an
                 advisory matter.
                Asana—an affiliate was an adverse party in a contractual matter.
                Asi Humble Bundle—Parent J2 Global Inc. was an adverse party in a contractual
                 matter.
                AT&T—has been an adverse party in numerous transactional and litigation
                 matters.
                Aveda—its parent company, the Estee Lauder Companies, Inc., has been adverse



11277273/1
             Case 19-11973-MFW           Doc 213-2     Filed 10/04/19     Page 8 of 55



                 in two transactional matters.
                Aventura Mall Marketing Fund / Aventura Mall Venture—current firm client
                 for various intellectual property matters
                Baker Hostetler—numerous firm partners were previously employed by Baker
                 Hostetler.
                Baker & McKenzie LLP—The firm has performed work on their behalf in the
                 area of the exportation from the United States of cannabis and hemp products. In
                 addition, numerous firm partners were previously employed by Baker &
                 McKenzie LLP.
                Bloomingdales—the firm has been adverse to its parent, Macy’s, Inc., in a
                 transactional matter.
                Boston Barricade--current client of the firm on employment litigation matters,
                 for which the firm serves as local counsel.
                Boston Properties Inc. Prudential Center—various affiliates have been adverse
                 parties in various transactional matters.
                BusinessWire / NV Energy South—owned by Berkshire Hathaway Inc. The
                 firm has been adverse to various Berkshire Hathaway affiliates in various
                 transactional and litigation matters.
                C.H. Robinson / C.H. Robinson Worldwide, Inc. / Milgram Company--—the
                 firm was adverse to an affiliate in a litigation. In addition, firm partner Jana
                 France may have done a small amount of legal work for C.H.Robinson Worldwide
                 when she was at Arnold, White & Durkee and Fish & Richardson.
                California Department of Health—the firm was adverse on a matter.
                California Franchise Tax Board—the firm was adverse on a matter.
                Canada Revenue Agency—the firm was adverse on a matter.
                Catera Commerce—the firm was adverse parent entity Rakuten in an intellectual
                 property matter.
                CBRE, Inc.—the firm represents CBRE in numerous healthcare related matters.
                 In addition ,the firm has been adverse to CBRE in numerous transactional matters.
                Chevron—a subsidiary is a current client on intellectual property matters. In
                 addition, an affiliate was adverse on a dispute. In addition, Debbie Lively, a firm
                 partner, represented Chevron in IP matters at a previous firm.
                Chipotle—Chipotle has been adverse on various transactional matters.
                CIBC Lease Co. LLC—affiliate CIBC Bank USA is a current firm client for
                 various post-judgment enforcement matters. In addition, the parent entity has
                 been adverse on various transactional matters.
                Cintas—the firm has been adverse on a litigation matter.
                City of Atlanta—the firm has been adverse on several matters.
                City of Austin--the firm has been adverse on several matters.
                City of Houston-- the firm has been adverse on several matters.
                City of Pasadena / City of Pasadena Health—the firm has been adverse on a
                 matter.
                Clark County Business—we are not sure what this means and are not sure how
                 to determine if there is a relationship. Kimberly Boohrer, a firm partner, grew up
                 in Clark County, Nevada, her brother-in-law works for the Clark County School


11277273/1
             Case 19-11973-MFW          Doc 213-2     Filed 10/04/19     Page 9 of 55



                 District, and Ms. Boohrer was employed at several different Clark County
                 businesses when she lived there.
                Classic Vacations / CV Classic Vacations / Expedia / Hotels.com—the firm
                 was adverse an affiliate in a transactional matter.
                CNA Insurance—The firm represents affiliate CNA Specialty Claims as panel
                 counsel in a cybersecurity matter. In addition, Eric B. Meyers, a partner of the
                 firm, at a previous firm represented CNA as panel counsel on employment
                 matters.
                Colliers Macaulay Nicolls Inc.—the firm has been adverse to various affiliates
                 in transactional matters.
                Collin County Tax Office—the firm has been adverse when representing an
                 individual as a debtor.
                Comcast—the firm has been adverse in various transactional matters.
                Comed—the firm has been adverse parent Exelon Corporation in various
                 transactional matters.
                Comerica Bank--Debbie Lively, a firm partner, recorded IP assignments for
                 Comerica Bank while at a previous firm.
                Commonwealth of Massachusetts—the firm has been adverse in a pro bono
                 matter.
                Comptroller of Maryland—the firm has been adverse the State of Maryland in
                 a contract review
                ConEd—the firm has been adverse various affiliates in various transactional and
                 litigation matters.
                Concur Technologies—the firm has been adverse to its parent, SAP SE, in
                 various transactional matters.
                The Container Store-- a current client of the firm’s for trademark protection and
                 disputes.
                Cost Plus—the firm was adverse parent Bed Bath & Beyond, Inc. in a
                 transactional matter.
                Costco Wholesale Corporation—the firm is adverse in several transactional
                 matters. In addition, The firm previously represented Costco Wholesale Corp. in
                 a patent litigation pursuant to an indemnity obligation.
                County of Fairfax—the firm has been adverse in two litigation matters.
                County of Santa Clara—the firm has been adverse in a litigation matter.
                Coyote Logistics / The UPS Store/ UPS Freight / UPS Supply Chain
                 Solutions—the firm has been adverse to parent United Parcel Service in several
                 transactional matters.
                Crate & Barrell—the firm has been adverse to an affiliate in a transactional
                 matter.
                CSA Transportation—current client in a litigation matter.
                CT Corporation—the firm has been adverse its parent Wolters Kluwer in a
                 transactional matter.
                CVS Pharmacy—the firm has been adverse in numerous litigation and
                 transactional matters. In addition, Louis Wagner’s (a firm partner) wife is a
                 retired pharmacist who was previously employed by CVS and who, from time to


11277273/1
             Case 19-11973-MFW          Doc 213-2      Filed 10/04/19      Page 10 of 55



                 time, earned stock bonus awards during her employment. She no longer owns
                 any CVS stock.
                David Lee—the firm represented a David Lee in an employment matter.
                D&H Limited Partnership—parent entity Vista Equity Partners Management
                 LLC has been cleared to possibly be a litigation client.
                DecoPac—current client of the firm on trademark matters.
                Dentons US / Dentons UK and Middle East—numerous firm partners were
                 previously employed by Dentons.
                DHL Global Forwarding--Mark Mathis performed work for DHL Global
                 Forwarding as its outside benefits counsel from 2007 to 2012, when at a previous
                 firm.
                Direct Capital Corp.—the firm has been adverse in a transactional matter and
                 has been adverse to its parent CIT Group, Inc. in various transactional matters.
                Disney Consumer Products / The Walt Disney Company Hong Kong—the
                 firm has been adverse to parent The Walt Disney Company or other affiliates in
                 several transactional matters.
                DocuSign—the firm has been adverse in several transactional matters
                Dominoes—the firm has been adverse in several transactional matters
                Ecolab--firm partner Jana France may have done a small amount of legal work
                 for Ecolab when she was at Arnold, White & Durkee and Fish & Richardson.
                Exxon--Brad Gandrup, a partner of the firm, previously represented Exxon Corp.
                 at a prior firm in the late 1980s and early 1990s, in the litigation Exxon Corp. v.
                 Central Gulf Lines, Inc., 500 U.S. 603 (1991), on remand, 780 F. Supp. 191
                 (S.D.N.Y. 1991).
                Facebook, Inc.-- a firm client for patent-related work.
                Fastsigns--Kevin Gluntz, a firm partner, previously represented Fastsigns at a
                 prior firm,
                FireEye, Inc.—this entity is an adverse party in a transactional matter.
                Florida Department of Agriculture / Florida Department of Revenue—the
                 State of Florida has been adverse in various healthcare transactional matters.
                FPL—the firm was adverse in a transactional matter.
                Forum Shops LLC—the firm has been adverse to an affiliate in a transactional
                 matter, and an affiliate was a related party in a slip and fall litigation.
                5th Food Group-- Maggie McClatchey previously briefly worked for Fifth Group
                 Restaurants in Atlanta, Georgia, and is unsure if 5th Food Group is the same entity.
                Georgia Power—Georgia Power is a current firm client in a slip and fall
                 litigation, and the firm represented Georgia Power in connection with the Radio
                 Shack bankruptcy.
                Georgia Secretary of State—the firm has been adverse the State of Georgia and
                 its various subdivisions in various matters.
                General Growth / GGP Ala Moana LLC / Hg Galleria I, II, III LP /
                 Brookfield Financial Properties, L.P. / Brookfield Properties (PI) Inc.—the
                 firm has been adverse to its parent, Brookfield Property REIT Inc., and various
                 affiliates, in various transactional matters. In addition, Brookfield Properties (PI)
                 Inc. is the parent company of current firm client Johnson Controls Battery


11277273/1
             Case 19-11973-MFW          Doc 213-2      Filed 10/04/19      Page 11 of 55



                 Division.
                Getty Images—the firm has been adverse to parent the Carlyle Group in various
                 transactional matters.
                Glassdoor, Inc.—the firm has been adverse in a transactional matter.
                Goldman Sachs—the firm has been adverse in various transaction matters, and
                 adverse to an affiliate in a litigation matter. In addition, two partners of the firm
                 represented Goldman Sachs at their previous firms: Frank Porada was previously
                 at a boutique litigation firm in Colorado that represented Goldman Sachs during
                 the period of 2005 through 2009; and Mark Mathis previously represented
                 Goldman Sachs on general employee benefits matters from approximately 2012
                 through 2015. In addition, Debbie Lively, a partner of the firm, has a cousin who
                 works in the Dallas office of Goldman Sachs in a group that was formerly known
                 as Archon.
                Good Stuff Burgers --a current firm client for trademark and copyright matters.
                Great American Capital Partners—the firm has been adverse its affiliate, B.
                 Riley FBR, Inc. in a transactional matter.
                Groupon, Inc.—the firm has been adverse in a transactional matter.
                GXS, Inc.—the firm represents an affiliate, Liaison Technologies, Inc., in
                 intellectual property matters.
                Hangzhou Fullcolor Trading Co. Ltd.--the firm is adverse an affiliate in a
                 litigation.
                Hayneedle, Inc.—the firm is adverse its parent, Walmart, Inc., or other affiliates,
                 in various transactional and litigation matters.
                HealthNet—the firm is adverse various affiliates in various transactional matters.
                IKEA Property, Inc.—the firm represents this entity in a transactional matter.
                 In addition, the firm is adverse to its parent in a transactional matter.
                Il Fornaio / Carl’s Jr.—parent entity Roark Capital is a related entity in two
                 litigations and an adverse party in a transactional matter.
                In-N-Out Burger—current client for transactional advice concerning a
                 mechanics lien.
                Intuit—adverse party in a transactional matter.
                Iron Mountain, Inc.—adverse party in a breach of contract litigation.
                Ivanhoe Cambridge II, Inc.—an affiliate is an adverse party in a transactional
                 matter.
                IW Group—the firm has been adverse to various affiliates in various
                 transactional matters.
                Karl Johnson--Amy Epstein Gluck, a partner of the firm, had a Karl Johnson that
                 tutored one of her kids and taught one or two of her kids.
                James King—the firm represents a James King in an audit of medical services,
                 and was adverse to a James King in an asbestos related personal injury lawsuit.
                JP Morgan Chase Bank, NA—the firm is adverse in a litigation matter. In
                 addition, the firm represents JPMorgan Chase in matters related to affordable
                 housing financing and development.
                LinkedIn—the firm was adverse to this entity in a transactional matter.
                Littler Mendelson, PC—firm partner Eric B. Meyers has conducted various


11277273/1
             Case 19-11973-MFW           Doc 213-2      Filed 10/04/19      Page 12 of 55



                 mediations before which Littler Mendelson, PC represented one of the parties in
                 the mediation. In addition, numerous firm partners were previously employed at
                 Littler Mendelson, PC.
                Loyola University Chicago—the firm has been adverse in several litigation
                 matters.
                Lyons Consulting Group, LLC—the firm has been adverse its parents or
                 affiliates in several transactional matters.
                McDermott Will & Emery LLP—the firm was engaged by McDermott Will &
                 Emery LLP to address Texas regulatory and statutory matters in a transactional
                 matter. In addition, James W. Hill, MD, a partner of the firm, was previously a
                 partner with McDermott Will & Emery LLP, and Allen Kim, a partner of the firm,
                 was previously employed by McDermott Will & Emery LLP.
                McDonalds—the firm represented First Savings Bank in connection with several
                 loans related to McDonalds franchises.
                MDFR Inspection—the firm was adverse to parent Miami Dade County in a
                 transactional matter.
                Meltwater News US Inc.—the firm was adverse in a transactional matter.
                Microsoft—the firm has been adverse in numerous transactional matters. In
                 addition, firm partner Thomas Osborne previously represented Microsoft in patent
                 matters at a prior firm.
                Mobile Mini—this entity was a related party in an insurance litigation.
                Montgomery County, Maryland-- Amy Epstein Gluck, a partner of the firm,
                 lives in Montgomery County, Maryland.
                Mr. T Carting—this entity was a related party in an insurance litigation.
                MTA MVM-- this entity was a related party in an insurance litigation.
                National Alliance on Mental Illness of New York CIty, Inc.—the parent entity
                 was an adverse party in a transactional matter.
                Neiman Marcus—this entity was adverse in a transactional matter.
                Nespresso, USA—its parents and affiliates have been adverse or related parties
                 in various transactional matters, and affiliate Vitality Foodservice, Inc. is a client
                 in a litigation matter.
                New Jersey Division of Taxation—the firm has been adverse various divisions
                 of the State of New Jersey in various matters.
                New Relic, Inc.—the firm has been adverse in a transactional matter. In addition,
                 it and a subsidiary, Signifai, Inc., are firm clients for patent work.
                New WTC Retail Owner LLC—the firm has been adverse in various
                 transactional matters.
                New York Department of Buildings—the firm has been adverse to various
                 departments of New York City’s government in various transactional and
                 litigation matters.
                North Carolina Department of Revenue—the firm has been adverse to various
                 departments of the State of North Carolina in various transactional matters.
                Northpark Partners LP-- Debbie Lively, a firm partner, performed trademark
                 work for Northpark Partners, LP while at a prior firm.
                Oracle--Kimberley Boohrer, a partner of the firm, has been adverse to Oracle in


11277273/1
             Case 19-11973-MFW          Doc 213-2     Filed 10/04/19     Page 13 of 55



                 the past.
                Pizza Hut--Debbie Lively’s (a firm partner) stepfather worked at Pizza Hut in the
                 1980s or 1990s.
                Poppin—the firm is adverse in a transactional matter
                Postmates, Inc.— Spark Capital have investors on the board. The firm has been
                 adverse to Spark Capital on two transactional matters.
                Provident Life Accident—the firm has been adverse to affiliate Unum Group in
                 two transactional matters.
                PSEG—this entity is an adverse party in a tort litigation in which the firm
                 represents another entity.
                PWC—the firm is adverse in several transactional matters.
                QuadReal Oakridge Centre Holdings Inc.—the firm is adverse to various
                 affiliates in various financing matters.
                Quest Solution, Inc.—the firm is adverse to an affiliate in several transactional
                 matters.
                RadioShack—the firm represented Georgia Power in the RadioShack
                 bankruptcy. The firm is also adverse to its parent, Kensington Capital Ventures,
                 in a transactional matter.
                Ralph’s—the firm is adverse to its parent or affiliates in various transactional
                 matters.
                RELX Group--which owns LexisNexis, is a current client of the firm.
                Linda Richenderfer-- firm partner Thomas Jennings was a partner at Saul Ewing
                 at the same time that Linda Richenderfer was a partner there, and they also worked
                 together at Waste Management.
                Rocio Rodriguez—the firm was adverse an Rocio Rodriguez in an employment
                 matter.
                Saul Ewing--firm partner Thomas Jennings was a partner at Saul Ewing at the
                 same time that Linda Richenderfer was a partner there, and they also worked
                 together at Waste Management.
                Sidley LLP--Michael Mermall, a partner of the firm, was previously a partner
                 with Sidley LLP, and Debbie Lively, a partner of the firm, was previously a
                 summer associate at Sidley LLP in the summers of 2000 and 2001.
                Southwest Air--Debbie Lively, a firm partner, previously performed trademark
                 and license analysis work for Southwest Air at a previous firm.
                Staples, Inc.--Frank Porada, a partner of the firm, previously did litigation work
                 for Staples, Inc. at a prior firm.
                James Smith—the firm was adverse James Smith in a residential sale, and
                 represented a James Smith in a medical services audit. The firm was also adverse
                 a James Carey Smith in a loan agreement related to a Chik-Fil-A franchise, and
                 adverse to a James Brian Smith in connection with a property development in
                 Stallings, North Carolina.
                Taco Bell—the firm is adverse in various transactional matters
                Tactical Cloud—this entity merged with Eide Bailey LLP, and Eide Bailey LLP
                 is a party in an American Arbitration Association arbitration for which firm
                 partner Marty Coleman is the arbitrator.


11277273/1
             Case 19-11973-MFW          Doc 213-2      Filed 10/04/19     Page 14 of 55



                Target—the firm is adverse in various transactional and litigation matters.
                 Target, Inc. is a former client of the firm for trademark matters, and Frank Porada,
                 a partner of the firm, also represented Target, Inc. at a prior firm in connection
                 with property tax assessment appeals.
                Tatum A. Randstad Company—the firm is adverse parent Randstad NV in a
                 litigation concerning background checks.
                Texas Comptroller of Public Acts—the firm is adverse the State of Texas or its
                 departments in various matters.
                The Coca-Cola Company of North America / The Coca-Cola Company—
                 current firm client for trademark matters.
                The Hartford—the firm has been adverse or a related party in various litigations
                 and firm partner Michael Gilleran was an expert witness in a case involving the
                 Hartford. The undersigned represented the Hartford on an employment litigation
                 matter when employed at Troutman Sanders LLP.
                The O’Keefe Group—the firm represented this entity in connection with a
                 settlement.
                The St. Regis Atlanta—the firm has been adverse to various affiliates in various
                 litigation and transactional matters.
                The Town Center at Boca Raton—the firm has been adverse to parent Simon
                 Property Group and various affiliates in various transactional and litigation
                 matters.
                The Ultimate Software / The Ultimate Software Group—the firm has been
                 adverse in a transactional matter.
                Timberwolff Construction, Inc.—current client of the firm in various
                 employment defense matters.
                Trader Joe’s (Westchester)—the firm was adverse to Trader Joe’s Company
                 and an affiliate in a transactional matter.
                Troutman Sanders LLP--numerous of the firm’s partners were previously
                 partners or employees of Troutman Sanders LLP, including the undersigned.
                 During 2002 through 2006, when firm partner Jana France was with Fish &
                 Richardson, Fish & Richardson hired Troutman Sanders to be local counsel on a
                 litigation matter.
                TXU Energy—TXU was a related party in a bankruptcy of a corporate debtor.
                Tyco Integrated Security, LLC—its parent, Johnson Controls, is a firm client in
                 intellectual property matters.
                UCLA--Kimberly Boohrer’s (a firm partner) daughter will be applying to UCLA
                 this year, and other of the firm’s partners may have children applying to attend
                 UCLA.
                U-Haul—the firm was adverse in a transactional matter.
                Ultimate Software / Ultimate Software Group of CAD—the firm was adverse
                 in a transactional matter.
                US Bank / US Bank National Association-- firm partner Jana France used to do
                 work for US Bank and US Bank National Association when a junior associate at
                 Dorsey & Whitney.
                USPTO-- Numerous of the firm’s attorneys practice before the USPTO.



11277273/1
               Case 19-11973-MFW          Doc 213-2      Filed 10/04/19     Page 15 of 55



                  Verizon Communications--Joe Klein, a partner in the firm, previously
                   represented Verizon Communications, an affiliate of Verizon Wireless, in a
                   matter that concluded around 2010.
                  Waste Management--firm partner Thomas Jennings currently represents Waste
                   Management in various matters related to northeastern subsidiaries of the
                   company, and he was previously Vice President and Area General Counsel to
                   Waste Management during 1989 through 1998.
                  Wells Fargo--a current client of the firm. In addition, Michael Hickerson, a
                   partner of the firm represented Wells Fargo as lenders’ counsel approximately ten
                   years ago, and Timothy Moore, a partner of the firm, previously represented Wells
                   Fargo in a nuisance lawsuit filed by a pro se incarcerated plaintiff when employed
                   by a prior firm.
                  Wendys Sunset—the firm has represented a lender in connection with a Wendy’s
                   franchise.
                  Willis Towers Watson--Richard Cohen, a partner in the firm, is friends with
                   Andy Wasserman, a Senior Vice President and General Counsel of Willis Towers
                   Watson, and Willis NA was a client of his at a previous firm, and a prospective
                   client of this firm.
                  Mark Wilson—the firm was adverse a Mark Wilson in a commercial foreclosure
                   and also has a partner named Mark Wilson.
                  Winco Industries—the firm has been adverse in a transactional matter.
                  Z Tejas--Debbie Lively, a firm partner, may have represented Z Tejas on a
                   trademark dispute at a previous firm.


         14.       Other than as set forth below, neither the Firm nor any of the attorneys comprising

  or employed by the Firm is a relative of, or has been so connected with, any United States

  Bankruptcy Judge for the District of Delaware, any of the District Court Judges for the District

  of Delaware who handle bankruptcy cases, the United States Trustee for Region 3, the Assistant

  United States Trustee for the District of Delaware, the attorney for the United States Trustee

  assigned to these chapter 11 cases or any other employee of the Office of the United States

  Trustee:

                  Eric B. Meyers, a partner in our firm, previously served on the non-profit Board
                   of Directors of the Homeless Advocacy Project together with the Honorable
                   Ashely M. Chan. Neither of them are directors now. He does not know Judge
                   Chan personally.
                  Tarun Chandran, a partner in our firm, has worked on various deals in which
                   Morris James LLP has been retained as Delaware co-counsel, or on which Morris
                   James LLP has acted as the DE-licensed closing attorney on behalf of national


11277273/1
               Case 19-11973-MFW          Doc 213-2     Filed 10/04/19     Page 16 of 55



                   title companies on various deals.
                  Joseph Schramm, a firm partner, has worked with Morris James LLP when it
                   served as local Delaware counsel in a matter that settled and was dismissed via
                   Consent Judgment filed on June 28, 2019.
                  Patricia Fugee, a firm partner, has worked with Morris James LLP on various
                   previous bankruptcy matters.

         15.       Other than as set forth herein, to the best of the Firm’s knowledge, the Firm is

  disinterested as that term is defined in Bankruptcy Code Section 101(14) in that the Firm, its

  partners, of counsel and associates do not represent or hold any interest materially adverse to

  the Debtors or their estates with respect to the matters on which the Debtors seeks to employ

  the Firm, other than the following disclosures: (a) the Firm represented the Debtors prepetition

  with respect to the MNS Dispute; (b) the Firm is a general unsecured creditor of the Debtors'

  estates. The Firm has a prepetition claim against the Debtors in the amount of $24,513.50 (the

  "Unsecured Claim") for accrued legal fees and expenses related to the Firm's prepetition

  representation of the Debtors. However, the Firm understands that its prepetition claim will be

  treated no differently than that of all other unsecured claims and that, since the Debtors are in

  bankruptcy, the Firm has not received and will not receive any lien or other interest in property

  of the Debtors or a third part to secure the payment of its fees or costs.

         16.       The Firm will conduct an ongoing review of its files to ensure that no conflicts or

  other disqualifying circumstances exist or arise. Pursuant to Local Rule 2014-1, to the extent

  that the Firm learns of any additional material information relating to its employment (such as

  potential or actual conflicts of interest), the Firm will file and serve a supplemental declaration

  with the Court setting forth the additional information.




11277273/1
Case 19-11973-MFW   Doc 213-2   Filed 10/04/19   Page 17 of 55
Case 19-11973-MFW   Doc 213-2   Filed 10/04/19   Page 18 of 55




                       SCHEDULE I
Case 19-11973-MFW   Doc 213-2   Filed 10/04/19   Page 19 of 55
              Case 19-11973-MFW      Doc 213-2   Filed 10/04/19   Page 20 of 55



                        Name
 FedEx
 Marich Confectionary
 Troutman Sanders LLP
 SHANTOU JINLIDA ARTS & CRAFTS CO.,LTD.
 Fullsun International Ent
 Trolli
 SSI G. Debbas
 Milgram & Company
 CM RESOURCES LLC
 McDermott Will & Emery LLP
 SGR for MJC
 Ultimate Software
 Right Click Inc
 Pressed Juicery
 Jelly Belly Candy Co
 Flexport International LLC
 RevGrp
 Retention Science
 Barry Callebaut North America
 JLT Specialty Insurance Services Inc.
 Sidley
 DIAMOND WEB SERVICES
 Mattel Inc.
 Axxys Construction
 Windes
 Atlas Print Solutions Inc.
 AMAC Asia Limited
 W&P Design LLC
 DCKAP
 Epiq
 HATZIYIANNAKIS
 Morrison Foerster
 Uline
 Business Equipment Inc.
 Gimbal Brothers, Inc.
 ShipHawk
 C&S SALES, INC.
 SourceM
 Avalara Sales Tax
 BridgeGate, LLC
 BRE ALPHA INDUSTRIAL NJ PROPERTY OWNER LLC
 LinkedIn Corporation
 GLJ INC
 Andros Foods
 NEW WTC RETAIL OWNER LLC
 Aventura Mall Venture
 Blueprint Partners
 JR Automation Technologies, LLC
 Littlelogistics LLC
 CARVERTISE
 Northpark Partners, LP
 LIZAN RETAIL REAL ESTATE CONSULTANTS LLC
 Steet Retail, Inc ‐ The Point
 EASTRIDGE
 South Coast Plaza
 Cuillard Consulting LLC




6060-000\1421448.1
               Case 19-11973-MFW                       Doc 213-2   Filed 10/04/19   Page 21 of 55



 Percolata Corp.
 CIBC LEASECO LLC
 A/R Retail, LLC
 Oracle America, Inc.
 ET TRANSPORT
 Tenka Flexible Packing Inc.
 Wing Shung Industrial Co., LTD
 Koppers Chocolate
 Disney Consumer Products
 GGP Ala Moana L.L.C.
 Silverback Packaging
 Clean Slate Services
 JMA Chocolates
 Fisher Broyles
 Boston Properties Inc Prudential Center
 BXL‐Shenzhen Baixinglong Creative Packaging CO.,Ltd
 PRIME INC
 Century City Mall, LLC
 Woodbury Common Premium Outlet
 FireEye, Inc.
 C.H. Robinson (CAD)
 TRG IMP LLC
 Dentons US LLP
 Paradox, LLC
 Carl Brandt, Inc.
 FASTSIGNS
 Securitas Security Services USA, Inc.
 Bridgeline Digital
 Steelhouse
 AMJ Campbell Office Movers
 Sticker Mule
 RV Main Campus Revenue
 Worksmith, Inc
 Choura Events
 OPGI Management LP
 Omni Marketing Solutions LLC
 Baker & Hosteller LLP
 Oakbrook Shopping Center, LLC
 Lenox Square
 Short Hills Associates, LLC
 GCLM LIMITED
 Print‐n‐Copy
 Landsberg Tijuana
 Teach for America
 IVANHOE CAMBRIDGE II INC.
 Listrak Inc.
 Tyson's Corner Center
 Voluspa
 C.H. Robinson Worldwide, Inc.
 FRIT San Jose Town & Country LLC
 UTC Venture LLC
 Mike's Warehouse Supplies LTD
 HG GALLERIA, LLC
 Somerset Collection South
 Magento
 DEACONS
 Roderick V. Hannah, Esq., P.A.




6060-000\1421448.1
              Case 19-11973-MFW              Doc 213-2   Filed 10/04/19   Page 22 of 55



 RCPI Landmark Properties L.L.C.
 Caruso
 CONCUR TECHNOLOGIES, INC.
 QuadReal Oakridge Centre Holdings Inc.
 Jebbit, Inc
 RSM Canada LLP
 On Time Delivery Service
 Applied Technical Services Inc
 Santa Anita Shoppingtown LP
 Street Retail, Inc ‐ Bethesda
 BPP East Union LLC
 ANT USA
 Office Depot
 Uline Canada Corporation
 Wisetail
 CBRE I Property Management | Retail
 Peconic Bay Properties Inc.
 CT Corporation
 ET Transport
 Domain Northside Retail Property Owner LP
 MARCUM SEARCH LLC
 IMI MSW LLC
 Clayton Wood
 todd smith esq
 California Supply, Inc.
 Brookfield Properties (PI) Inc.
 Narvar, Inc.
 Facebook.com
 Roadtex Transportation
 Alison Brod Public Relations
 Swyft Inc.
 American Paper Export
 Tops Malibu
 Valogix, LLC
 Expeditors Int/New York
 SARGENTI ARCHITECTS PC
 Dimension Funding, LLC
 ABM Building Value
 Vantage Point
 Builders Furniture Ltd
 Dependable Vending, Inc
 Ambiance Radio
 Color on Demand
 Balushka Paper Floral Artistry
 Cybersource Corporation
 Paul Hastings LLP
 PEPPERJAM
 TForce Integrate Solutions
 INTRALINKS
 GXS, Inc.
 Abtey
 24 Seven Staffing, LLC
 Nventify,Inc.
 Pacific Packaging Products, Inc.
 AWESOME OS, INC.
 Graphic Trends Inc.
 Yelp INC




6060-000\1421448.1
                Case 19-11973-MFW                      Doc 213-2   Filed 10/04/19   Page 23 of 55



 MACH 1 GLOBAL SERVICES INC.
 Rifle Paper Co.
 Paramount Publications
 Harris Bricken
 BFP 300 MADISON II LLC
 Social Annex Inc.
 Tako Tyko
 SPS Commerce
 Cintas
 Staples Advantage Canada
 SPPlus
 JLT Canada Inc.
 Spectrum Label Corporation
 ZOOM VIDEO COMMUNICATION
 GS1 US, Inc.
 Meri Meri
 Modern Parking Inc.
 LA Prints
 The Penny Paper Co.
 Waste Not Paper
 HG Galleria LLC .
 The Coca‐Cola North America
 Sarah Kwak
 INNER GARDENS INC.
 OutLoud Marketing LLC
 Proficient Window Cleaning
 Feldman & Associates Inc.
 Ehrlich
 The O'Keefe Group
 L.A. County Agr. Commr/Wts &Meas
 Peterson Bradford Burkwitz LLP
 STAPLES ADVANTAGE
 Guangzhou Guanlin Paper Products CO.,LTD.
 Next for Autism Inc
 Molly Lapa
 PowerMyLearning,Inc.
 Richland School Booster Club
 National Alliance on Mental Illness of New York CIty, INC
 Hello!Lucky
 Spanish Enrollers
 City Fashion Express, Inc.
 FedEx ‐ Canada
 LA Clear
 Westridge School for Girls
 Sola Security of Los Angeles
 California Transport Enterprises, INC
 FUR ANGEL FOUNDATION
 The Woodlands Religious Community
 MOSAIC CONSULTING GROUP, LLC
 Muscular Dystrophy Assocation, Inc.
 ABC Fire Life Safety Inc
 Quik Pick Messenger Serv
 Caffe Luxxe
 Lemon Window Cleaning
 Dongguan Sunshine Tin Box Co.,Ltd.
 FIRE INSPECTORS OFFICE
 Pinch Provisions




6060-000\1421448.1
              Case 19-11973-MFW       Doc 213-2   Filed 10/04/19   Page 24 of 55



 Bright Path Center
 Chez Gagne
 Idlewild Co.
 1‐800‐GOT‐JUNK
 126.com
 2&, LLC
 474 N. Rodeo Drive, LLC
 5th Food Group
 64 Southampton LLC.
 71 Pounds, Inc.
 76 Station
 800 Degrees
 9021 PHO BEVERLY HILLS
 A Registered Agent
 A&A Electrical Contracting Corp.
 A‐AL's Lock and Key Service
 A‐American Companies
 A.T.B. Material Handling
 Aa Inflight
 AA Twin Brothers Plumbing
 AAB, LLC
 Aaron Brothers
 Aaron's Home Improvement
 Abigail Jariwuala
 Access Plus Garage Doors & Gates
 Accountemps
 Ace IT Solutions
 Acryl China Co., Ltd
 Action Carpet Cleaning
 Action Environemental
 Action Sales West
 Activpak
 Adaptive Insights
 Adecco Employment Services Limited
 Adeline M Coppens
 Adelle Tepper
 Adobe Systems
 Adrianna Kuhlman‐Quintanilla
 ADT Security System
 AEROTEK COMMERCIAL STAFFING
 AFCO
 Afloral.com
 Aion Solutions
 AIRCO MECHANICAL
 Airgas Systems, Inc
 AirWatch LLC
 Ajichiban Co LTD
 Ajisen Ramen
 Akerman LLP
 Al's Newsstand
 Ala Moana Center Association
 Alana Jones‐Mann
 Alaska Air
 Albanese Confectionery
 Alibaba
 Alina Dinh
 Alison Andreoff




6060-000\1421448.1
              Case 19-11973-MFW               Doc 213-2   Filed 10/04/19   Page 25 of 55



 All American Sewer Service, Inc.
 All Borough Party Rentals LLC
 All In One Electric Inc.
 All Pack Co. Inc.
 All Security Lock
 All‐Rite Leasing Company, Inc.
 Allison Crandall
 Allison Stewart
 Allstate Insurance Motor Club
 Alma Pena
 ALSAC/ST. JUDE CHILDRENS RESEARCH HOSPITAL
 AMAC USA
 Amanda Townsend
 Amato Architecture
 Amazon Digital Services
 Amazon Marketplace
 Amazon Video On Demand
 Amazon.com
 AMB Parking Services 22404075
 Amber Canterbury
 Ambius
 American Airlines
 American Arbitration Association
 American Cancer Society, Inc.
 American Design and Build Inc.
 American Flyers
 American Intl Electric
 American Lamprecht Transport, Inc.
 American Liver Foundation
 AmericasMart‐Atlanta
 Ameripark
 AMici
 Amin Talati & Upadhye, LLC
 Amol Shah
 Amtrust North America
 Amy M Hansen
 Amy Naumann
 AMY YARBOROUGH
 AMZ*SSI Magazine
 Anderson Frank
 Andre A Jimenez
 Andrea Estrada
 Angel Drinkwine
 Angela O'Malley
 Angela Vassone
 ANNA COSTILLA
 Anna Swiatek
 Annabelle Gagnon
 Anneke Suyderhou
 AnneMarie Herric
 Anthem Blue Cross
 Anthony Antoniello
 Anthony Ventolieri
 Anthropologie
 Antonios Alexandris
 Anya Juvasvat
 APC Postal Logistics, LLC




6060-000\1421448.1
               Case 19-11973-MFW       Doc 213-2   Filed 10/04/19   Page 26 of 55



 Apex America
 Apple iTunes Store
 Apple Store
 AppleOne
 Applied Mechanical HVAC
 Apropos Painting Studio Inc.
 Aramark Uniform Services, Inc.
 Archon Systems Inc
 Arik Nagel
 Aris Air Conditioning
 Arizona Department of Revenue
 Art of Cooking
 ART OF COOKING
 Arthur Thompson
 Artisan Colour, Inc.
 Artland, Inc.
 Arturo Paulino Photography
 ASA
 Asana
 ASC PUBLIC RELATIONS, INC
 Asellina
 Ashley Haussermann
 Ashley Rosenberg
 Ashley Taylor
 Ashlyn Killham
 ASI SHOW
 Asi*Humble Bundle
 Asian Food Grocer
 Asset Guru Australia Pty Ltd
 Associated Building Supply
 Assouline Publishing
 Astra Sweets
 Astro‐Cooler Products
 At&t
 Atomic Threshold
 Audrey Cioch
 August Construction Solutions, Inc.
 Aureate Co Ltd
 Austin Police Department
 Authnet
 Avalara Sales Tax
 Avani Sheth
 Aveda
 Aventura Mall Marketing Fund
 Avery Dennison
 Avid Bank
 Awesome Office, Inc.
 Ayoob & Peery Plumbing CO. INC
 Aztec Electric Service, Inc.
 B & H Photo‐Video.com
 B&M Construction
 Bags and Bows
 Bags For Gifts
 Baja Fresh Mexican
 Baked By Melissa
 Baker & McKenzie LLP
 Balducci's Gourmet




6060-000\1421448.1
               Case 19-11973-MFW             Doc 213-2   Filed 10/04/19   Page 27 of 55



 Ban.Do Designs, LLC
 Banana Republic
 Bando
 Bank of China
 Bankcard Fee
 Banner Life
 Barbara's Best Impressions, Inc.
 Barnana
 Bart Udink Construction
 Bay City Itlaian Deli
 BC Ministry of Finance
 Bears & Buddies
 Beatrice Jazquez
 Beatriz Vazquez
 Beau‐Coup Wedding Favors
 Bed Bath & Beyond
 Bel Air Camera
 Bellevue Square LLC
 Bellevue Square Merchants Assn
 BEN SMITH
 Beneficiary Canada Revenue
 Benito Hernandez
 Bernard Resnick
 Bethany Stuart
 Beverliz
 Beverly Hills Chamber of Commerce
 Beverly Hills Conference & Visitors Burea
 Beverly Hills Park
 Bi‐Rite Creamery
 Bibigo
 Bigart‐Ecosystems, LLC.
 Billo SNC
 Bisma Abbaali
 Blair Candy
 Blik, LLC
 Bloomingdale's
 Blue Hill
 Blue Marble Payroll LLC
 Blue Plate
 Bluprint Partners
 BMC Group VDR, LLC
 Board of Equalization
 Bolton & Company
 Bon Puf
 BORDER STATES INDUSTRIES
 Boris Lopez
 BOROUGH OF PARAMUS
 Boston Barricade Company
 Boundles Network
 Bowen Tax Law
 Box and Wrap
 Box Brothers Los Feliz
 Boxcar Press Inc
 BPI (Building Plastics Inc)
 Brad Ceross
 Brand Sense Partners, LLC
 Brandon Lynch




6060-000\1421448.1
               Case 19-11973-MFW             Doc 213-2   Filed 10/04/19   Page 28 of 55



 Brass Fern House
 BRAVE Public Relations
 Brentwood Country Mart
 Breton Avenir Construction Services, Inc.
 Brett Silver
 Bridget Wirtz
 Bright Path Center
 Bristol Capital Advisors LLC
 BRISTOL FARMS
 Brittani Watson
 Brittany Shefts
 Brookfield Financial Properties, L.P.
 Bruce P Chanes
 Bryan Decker
 BSW Global Commerce CO., Ltd
 Bubs
 Buchon Bakery
 Building Electronic Controlss
 Bulbconnection.com
 BUNZL DISTRIBUTION MIDCENTRAL INC
 Bureau of Conveyances
 Burke Williams II
 Burris Brothers Plumbing
 Business Wire
 Butler Home Products
 Byron Hunter
 Byron Hunter
 C&Z Windows Cleaning
 CA DMV
 Cafe Vida
 California Chamber of Commerce
 California Community Foundation
 California Department of Public Health
 California Label Products
 California Quality Plast
 Call Me Christine
 Canada Revenue Agency
 Candy Baron
 Candy Freaks
 Candy Nation
 Candy Warehouse
 CandyStore.com
 Canetti Design
 Capital Safety Services
 Career Group Inc.
 Carey International, Inc.
 Carl's Jr.
 Carlie Bilinger
 Carlos Cruz
 Carlos Ramirez
 CARMEN REDDICK
 CAROLE LEVINE
 Carpet USA
 Carpet USA, Ltd.
 Cartera Commerce
 Caruso Management Company, Ltd.
 Casamigos




6060-000\1421448.1
                Case 19-11973-MFW       Doc 213-2   Filed 10/04/19   Page 29 of 55



 Casandra Hart
 Cash
 Catalog Solutions LLC
 CAthay Palisades
 Catherine Sulla
 CB2
 CBF, INC.
 CBRE, Inc.
 CDC Construction
 Celebros
 Celeste Fraere
 Celigo, Inc
 Cemoi
 CenturyLink
 Ceretto
 Cerris Morgan‐Moyer
 Chandler Rosemon
 Channing Velilla
 Character Arts, LLC
 Charles Adams
 Charmara Scott‐Price
 Charmed
 Charter Printing ,Inc.
 Chase Card
 Chelsea Grayson
 Chester Simbulan
 Chevron
 Children's Hospital Los Angeles
 Childrens Cancer Fund of Dallas Inc.
 Chin Chin Restaurants
 China Marmoglass Co., Ltd
 Chip Adams
 Chipotle
 Chocolate Maya
 Choice Builder
 Chris Demery Jr.
 Chris Scherer
 Chris Scherer
 Christina Chinn
 CHRISTINA IEZZI‐PUTHRAN
 Christina Scalzo
 Christine Taylor Collection
 Christopher Elbow
 Chrysalis Enterprises
 Chu's Packaging Supplies, Inc.
 Cindy Chow
 Cinthia Oros
 Citation Processing Center
 City of Arcadia
 City of Atlanta
 City of Austin
 City of Aventura
 City of Beverly Hills
 City of Boston
 City of Costa Mesa
 City of El Segundo
 City of Glendale




6060-000\1421448.1
              Case 19-11973-MFW           Doc 213-2   Filed 10/04/19   Page 30 of 55



 City of Houston
 City of Inglewood
 City of Pasadena
 City of Pasadena Health Department
 City of San Jose
 City of Troy
 City Super LTD
 Citywide Scanning Service, Inc.
 CKB Products
 Clark County Business
 Classic Vacations
 Clear Bags
 Clearview Building Services
 Clementine
 Cleo
 Clerk of the Circuit Court
 Cleverbridge Inc
 CLS Plasticard
 CNA Insurance
 Coast to Coast Business Equip
 Coast to Coast Business Equip
 Coastal Properties
 Cocktail Academy
 Cocoabella Chocolates
 Cody Owens
 Coffee Bean Store
 Coffee Fest
 Collecting Warehouse
 Colliers Macaulay Nicolls
 Colliers Macaulay Nicolls Inc.
 Collin County Tax Office
 Collins McDonald
 Colton Underwood Legacy Foundation Inc
 Columbus Sponsorship, LLC
 Comcast
 COMED
 Comerica Bank
 Commercial Real Estate Inspectors
 Commonwealth of Massachusetts
 Complete Security Inc
 Compliance Document Services
 Comptroller of Maryland
 Con Ed
 Conexis
 Confetti Pelino
 Connie Hoole
 Constructive Display, Inc.
 Consuelo Lopez
 Container Store
 Coral Tree Cafe
 CORDARO SHIPPING CO., INC.
 Corky's Catering
 Cornucaupia.com
 Corporate Filling LLC
 CORPORATE MALL SERVICES, INC.
 Corra Technology, INC
 Cory Goldberg




6060-000\1421448.1
               Case 19-11973-MFW                     Doc 213-2     Filed 10/04/19   Page 31 of 55



 Cosabella
 Cost Plus
 Costco Wholesale Corporation
 County of Fairfax
 County of Los Angeles Department of Treasurer and Tax Collector
 County of Orange
 County of San Diego Dept of Agriculture
 County of Santa Clara
 Courtney Mueller
 Cox Industrial Services INC.
 Cox Paints
 COYOTE LOGISTICS
 CPI Resources
 Craigslist
 Crate and Barrel
 Creditcall Limited
 Creditcall Limited
 Creditcall Limited
 Credito Cooperativo
 Crestmark
 Crisanta German
 Crossings
 Crossings French Food
 Crownsbychristy
 Crumbs
 Crystal Springs
 CSA Transportation
 CSI Climate Solutions Inc
 Cuixia
 Curious Oranj
 Custom Ink Tshirt
 Cv * Classic Vacations
 Cvs Pharmacy
 CW Isley
 CYNTHIA DEPINA
 Cynthia Oros
 Cynthia Rivas
 CYS Excel Inc
 D'Andrea Visual Communications
 D's Minature's & Collectibles
 D+H Limited Partnership
 Daisy Herrera
 Dallas County Tax Office
 Daneson
 Daniel Gonzalez
 Daniel Legaspi
 Danielle Adams
 Danielle Rosati
 Danika Rodriguez
 Danny Coorsh
 Daphne Schmon
 DATAMANN
 David Altman
 David Cruz
 David Lee
 David Phynes
 DavidsTea Polk Street




6060-000\1421448.1
               Case 19-11973-MFW              Doc 213-2   Filed 10/04/19   Page 32 of 55



 Davis & Gilbert LLP
 Daylan Machado
 DBM Automotive Repair LLC
 DCF Group
 Deam Hotel
 Dean Keyser
 Deanna Cabrera
 Debbie Connor
 Decker Construction
 DecoPac
 Delaware Corp and Tax
 Deleware Secretary of State
 Dell Corp Bus
 Della Harris
 Delta Graphics
 Deluxe
 Dennis Dean
 Dentons UK and Middle East LLP
 Dentons UK and Middle East LLP
 Department of Motor Vehicles
 Department of Revenue
 Department of Treasurer and Tax Collector
 Derek Yokota
 DeSesa Engineering Co., Inc
 Design Packaging Inc
 Desiree Clemmons
 Detay Gida
 Develisys
 Development Support Services Inc
 Deyou Li
 DHL Global Forwarding
 DIANA ARANA Editing motion
 Diana Lopera
 Diana Siew
 Diego Diaz
 Digitalroom
 Dina Rahmannejadi
 Direct Capital Corp
 Diversified Transportation Services
 DIY Lettering
 DLC
 DMV Renewal
 DocuSign
 Dollar Dayz
 Dominique Janots
 Dominos
 Dong Hong (Hong Kong) Presswork Limited
 Dong Hong Presswork Limited
 Dong Hui Paper Products Co., Limited
 Dongguan Mingsheng Hardware Co.,Ltd
 Dongyang Dingfen Plastic Products Co. LTD.
 Dorothy C. Thorpe, LLC
 Dorset Realty Group
 Doti
 Dragee Hatziyiannakis
 Dressmycupc
 DRi*Logitech Store




6060-000\1421448.1
              Case 19-11973-MFW        Doc 213-2   Filed 10/04/19   Page 33 of 55



 Dri*Printing Services
 Dropbox
 Drybar
 Drypak Industries
 DS Services
 DSJ Printing
 DTW
 Duane Reade
 Duke Energy
 Duraco
 Dutch Sweets Co
 DWELL ON DESIGN
 Dylan Kelaart
 Dylan's Candy Bar
 Dynatech Engineering Group
 E & K Vintage
 E.B.S. Builders
 East End Awnings
 East West Hospitality Group
 Eat Club Inc.
 EAT Club Inc.
 Eat24Hours.com
 Ebates Perfermance Marketing, Inc.
 eCard Systems
 Ecolab Inc.
 Ecolumens
 Economycarrentals
 Ed Cobi
 Eddie Michino/ING Enterprises
 Edgardo Garcia
 Eduardo Alonso
 Edwin Luna
 EFI GLOBAL INC
 Egg Press Inc
 Eiko Kikutchi
 Elaine Pow
 Elan
 ELC Beauty LLC
 Elder‐Jones, Inc.
 Elite Concept Services
 Elizabeth A Yastrzemski
 Elizabeth Abbott
 Elizabeth Villegas
 Elizabeth Yastrzemski
 Elleni
 Ellie Chen
 Embassy of Kingdom of Bahrain
 Emerald Expositions, LLC
 EMILIE VIEWEG
 Emily McDowell
 Emily Sweet
 Emperor PTA
 Employers Assurance Co.
 Employers Compensation Insurance Co
 Employment Security Department
 Employment Security Division
 EMPOWHER GROUP LLC




6060-000\1421448.1
                Case 19-11973-MFW       Doc 213-2   Filed 10/04/19   Page 34 of 55



 En Route Travel
 Encinas Business Credit, LLC
 Encon Group
 Endicia
 enLuce Photograpy
 Enrique Rivera
 Entergy Texas Inc
 Epoch Design Group, Inc.
 Epport, Richman & Robbins, LLP
 Eric Kough Architects Inc.
 Eric Perez
 Erika Maria Rodriguez
 ERT‐Godis AB
 Eshares Inc
 Euro Caffe
 Evan A Maridou
 Evelyn Aguirre
 Evelyn Aguirre
 Eventwristbands.com
 Eversource
 Every Pet's Dream
 Evie Ryland
 Evita Luna
 Executive Vault & ATM
 Expedia
 Expeditors INTL/Los Angeles
 Express Employment
 Exxon Mobile
 Fab.com
 Factory Signage
 Famima!!
 Fancy Food Show
 Farley Oliva
 Farm Stand
 Farmshop
 Fashion Show
 Fathers Office
 Federal Realty
 FedEx Canada Corp
 FedEx Custom Critical
 FedEX Freight
 FedEx Trade Networks Canada
 FedEx Truckload Brokerage
 Ferla Bikes Inc.
 Fernando Abonza de Jesus
 Fernando U Lortia
 Fhernanda Gabriela Avila Rivera
 Fidelity Security Life Insurance Co.
 Finance Commissioner
 Fineline Tech
 Fingerprint Promotions
 Fingerprint Promotions
 Finish Line Custom Finishing, Inc.
 Fiona's Sweetshoppe
 First Digital Surveillance
 First Rate Staffing
 First Source LLC




6060-000\1421448.1
              Case 19-11973-MFW         Doc 213-2   Filed 10/04/19   Page 35 of 55



 Fish Window Cleaning
 Fiskaa LLC
 Five Star Transportation
 Flame Heating LTD.
 Flavortools
 FleaPop, Inc.
 Fleetwood‐Fibre Packaging & Graphics
 Flooring Exhibits
 Florida Department of Agriculture
 Florida Department of Revenue
 Flour Confections Inc.
 Flowspace, Inc.
 Foley & Lardner LLP
 Food Bank For New York City
 Food Pantry, Ltd
 Force Ten Partners LLC
 Forked.com
 Forum Shops, LLC
 Fourth Floor Fashion Talent
 Fox & Fallow
 FPL
 Franchise Tax Board
 Frank Lolies
 Freeman
 Freight Management Services
 Fresh Market
 Frida's Restaurant
 Friends of the IDF
 Fruit House
 Func ApS
 Fusionsweet
 GA Secretary of State
 Garcia Analytics, LLC
 Garvey Nut & Candy
 General Growth
 Generation Rescue Inc
 Genevieve Connor
 Gensler
 GEOPACIFIC CONSULTANTS LTD.
 Georgetown Cupcake
 Georgia Department of Revenue
 Georgia Power
 Gerardo Castillo
 Gerel Corporation
 Gerrit J Verburg Co
 Getty Images
 Ghost Academy
 Gidel & Kocal Construction
 Giftagram
 GigaSavvy
 Glassdoor, Inc.
 Global Equipment Company
 Global Merchant Services
 Go Global
 Go Global
 Godaddy.com
 Godiva Chocolates




6060-000\1421448.1
              Case 19-11973-MFW                 Doc 213-2   Filed 10/04/19   Page 36 of 55



 GoFerit
 Gold Image Printing Inc.
 Golden State Overnight
 Golden State Water
 Goldman Sachs
 Good Stuff Burgers
 Google Ads
 Granite Telecommunications
 Grant Avenue Properties LLC
 Gray Malin
 Gray Malin
 Grayson Yokota
 Great American Capital Partners
 Great Hill Partners LP
 Great Khan
 Great Wall Custom Covering
 Greenwich Letterpress Corporation
 Grey Block Pizza
 Groupon, Inc.
 GS 1 US
 GTL Media
 Guangzhou YuLong Packaging Product Co., Ltd.
 Guarantee Pest Control Inc
 Hal Williams
 Hampton IP
 Hamptons Signs, LLC
 Hang It Right
 Hangzhou Fullcolor Trading Co. Ltd
 Hanh Nguyen
 HANNA WONG
 Hannaha A Breaux
 Harbour Electric
 Harland Clarke
 Harris Ranch Country
 Harry Davis Jr
 Harvey Jones
 Hawaii Business Registration Division
 Hawaii Dental Service
 Hawaii Department of Taxation
 Hawaiian
 Hawaiian Electric Company
 Hawaiian Telcom
 Hayneedle Inc
 Heal The Bay Partnership
 HealthNet
 HEATHER PHILIPP
 Heesun Kim
 Heidi Ganachia
 Heidi Kinsella
 Helix Floors
 Helpware Inc
 Herman‐Stewart Construction
 Hers Breast Cancer Foundation
 Hey Jules Design Studio
 High Fashion Home
 Hilary Young Creative
 Hilliard's Chocolate System




6060-000\1421448.1
               Case 19-11973-MFW            Doc 213-2   Filed 10/04/19   Page 37 of 55



 Hire Logic Inc.
 Hiromi Piezakku
 Hirsch Construction Company
 Hollywood Park Casino Company,Inc.
 Holt Construction Corp
 Home Track Realty Group
 Hometrack Realty Group Inc.
 Honolulu Freight Service
 Hostaria Del Piccolo
 Hotels.com
 Hour Media LLC
 Huang Acrylic Inc
 Hub Telecom
 Hubert Company
 Hudson News
 Humaira Azizi
 Humaira Azizi
 Hycroft Heritage Preservation Foundation
 HYE IN KANG
 I Love LA
 I WANT CANDY
 IBEX Financial
 IBIS Group
 Ice Cream Lab
 iCorps Technologies
 Ike's Place
 Ikea
 Il Bacco Barlo
 Il Fornaio
 Il Gattopardo
 IL Secretary of State
 Illustration Inc.
 Image & CIE
 In the Wee Hours LLC
 In‐N‐Out Burger
 INADcure Foundation
 Industrial Forklifts of SoCal
 ING Enterprises LLC
 Ingrids Candy Shop
 Innovative Vending Solutions
 Insanity Group LLC
 Interior Office Solutions
 International Transaction Fee
 INTERPLAN
 InterTrade
 Intuit
 Irene Kong
 Iron Mountain
 ISELA IBARRA
 IW Group Inc.
 J Arthur Green
 J Crawford Construction Systems L.P.
 J Falkner
 J Sosnick & Son
 J.S. McCarthy Printers
 J2 Architects
 Jack In The Box




6060-000\1421448.1
               Case 19-11973-MFW                    Doc 213-2   Filed 10/04/19   Page 38 of 55



 Jack's Wholesale Warehouse
 Jacks Wholesale
 Jacob McCafferty
 Jacob's Heart Children's Cancer Support Services
 Jacqueline Vietor
 JAK Electric Inc.
 James Goldman
 JAMES KING
 James Smith
 Jamie Johnson
 Janene Fukuda
 Jayme Westervelt
 JC Grand Tee
 JD Group Total Logistics
 JD Lock & Key
 Jean‐Marie Auboine Chocolatier
 Jeff Mindell Photography
 Jeffrey & Therese Lotman
 Jennifer Chang Matthews
 Jennifer Gauder
 Jennifer Lozano
 Jennifer Press
 Jenny B dela Cruz
 Jessica Fels
 Jessica Li
 Jessica Lui
 Jessica McDonald
 Jessica Saylor
 Jhipo Hong
 Jiangsu WoYuan Packing Co.,Ltd
 Jim Goldman
 Jive Communications Inc
 JJX Group
 Joanne Fabrics
 JOE FORKNER
 John E Finley
 John Sosa
 Johnny Vlkovic
 Jon Lewis
 Jonathan A Aviles
 Jonathan Adler
 Jonathan Espina
 Jordana Persad
 Jose Luis Munoz
 Josh Czmowski
 Josh Resnick
 Joshua Baptiste
 Joshua Podell
 Joyful Heart Foundation
 JP Morgan Chase
 JR Automation
 JRM CONSTRUCTION MANAGEMENT WEST, LLC
 JS McCarthy Printers
 JT Services
 Julie Kay Shumaker
 Julie Wilton
 Junior League of Los Angeles




6060-000\1421448.1
               Case 19-11973-MFW      Doc 213-2   Filed 10/04/19   Page 39 of 55



 JUNIOR LEAGUE OF PASADENA INC
 K Chocolatier
 K2 Design & Fabrication
 Kaitlyn Schur
 Kali Rhodes
 Kari Dirksen
 Kariana Fuentes
 Karila
 Karl Johnson
 Kassandra Carrillo
 Katelynn Danluck
 KATRINA SEIN
 Katrina Tan
 Katsuya
 Kayla Choe
 Keith Small
 Kelley Environmental
 Kencraft Confections, LLC
 Keter Environmental Services, Inc.
 KFC
 Kimberly Standford
 Kimmie Candy Co
 Kindvast Paper Limited
 King County Treasury
 King Equipment LLC
 Kitson
 Kiva Microfunds
 Kiva User Funds
 KLLM Transport Services, LLC
 KOF‐K Kosher Supervision
 Koontz Hardware
 Koyal Wholesale
 Kreation
 Kris Sackett
 Kron Construction & Painting LLC
 KTR Meadowlands LLC
 Kubli
 LA Chamber of Commerce
 LA Spice LLC
 Label Choices
 Labelchoice.com
 LaCantina Doors
 Lacey Hopkins
 Lakeview Construction, Inc.
 Landers Consulting
 Landsberg–ORORA Group
 Larnicol Germain
 Laser Ink Jet Labels
 Lashawn Pace
 Laura Mandzok
 Laura Quinonez
 LAUREN ARMSTRONG
 Law Offices of Donfeld & Rollman
 Lawrence Schiff Silk
 Layla Grayce
 Layman
 LAZ Parking




6060-000\1421448.1
               Case 19-11973-MFW                  Doc 213-2   Filed 10/04/19   Page 40 of 55



 LCI Paper
 Le Pain Quotidien
 Lead Apparel
 LEAH CIOTH
 Lemonade ‐ Barrington
 Lenox Square
 Leonis Search Group
 Leslie Rodriguez
 LETICIA GASCHLER
 LexisNexis
 Liberty Gifts Co., LTD
 Liberty Gifts Co.,Ltd.
 Licorice International
 Lifesize At Fred
 Lift‐Los Angeles
 Lightbulb Surplus
 Lile Benaicha
 Lilliana Simental
 Linnea Aguilera
 Linstrom Law Firm, LLC
 Lip Chocolatier
 Liquid Life
 Lisa Morales Productions LLC
 Lisa Opal
 LISTRTAK
 Littler Mendelson, PC
 LJB Consulting
 LJM SUPPLIES CORPORATION
 Loccitane
 Loginam,LLC
 Lollipop Co.
 Los Angeles County Dept of Public Health
 Los Angeles County Tax Collector
 Louies Gallaga
 Loyola University of Chicago
 Lula Flora Designs Inc.
 Luxe and the Lady
 Luxe Bel Air
 Luxury Fabrics
 Lyding Construction, Inc.
 Lyons Consulting Group, LLC
 M Cafe De Chaya
 Macon Hill
 MailChimp
 Mais Baali
 Malibu Pier
 Manhattan Beach Post
 Manhattan Fire & Safety Corp
 Mannings Airport
 Marcks Brentwood Newstand
 Marcus Lemonis LLC
 Margaret H Cohn
 Marie Westfield
 Marilyn Kenerson
 Mario's Window Cleaning
 Maris Collective, Highland Park Village|MARKET
 MARITZA MURGUIA




6060-000\1421448.1
              Case 19-11973-MFW                  Doc 213-2   Filed 10/04/19   Page 41 of 55



 Mark Griffiths
 MARK WILSON
 MarkDM Card
 Market Restaurant
 Marlin Business Services
 Marten Transport Services, LTD
 Martin Sign Co. INC,
 Maryland Lottery and Gaming Control Agency
 Maryland SDAT
 Masakiya Confectionery co ltd
 Massachusetts Department of Revenue
 Massachussetts Department of Unemployment Assistance
 Mattel, Inc.
 Matthew Arnold
 Matthew Arnold
 Matthew Lisell
 Maura Cottle
 MAXWELL JAMES ADAMS
 Maypole Environmental Inspections, LLC
 Mazur Group, Inc
 MBCC Snack Bar
 McCarthy Tetrault LLP
 McDonalds
 McPhail Confectionary
 MDFR Inspection
 Medere U.S.A., Inc.
 Medlin Equipment, Inc
 Megan Baylon
 Megan Roy
 Melanie Kaspin Blume
 MELISSA CLINARD
 Melissa Vasquez
 Mellano & Company
 Meltwater News US Inc.
 Mendocino Farms
 Menehune Water Company, Inc.
 Mercantile CSUN
 Mercury Mosaics
 Mercury Mosaics & Tile, INC
 Mesa Water District
 Metropolitan Warehouse
 MFGpeople Inc.
 MG Concepts
 Michael Bailey
 Michael De Luca
 Michael Devi
 Michael Muranaka
 Michael Page International, Inc.
 Michaels
 Michaels Stores
 Michel Dyens & Co
 Michele Santiago
 Michelle E Gonzalez
 Michelle Mayer
 Mickey's Carting
 Microsoft
 Midwest Banner




6060-000\1421448.1
              Case 19-11973-MFW           Doc 213-2   Filed 10/04/19   Page 42 of 55



 Miette Cakes
 MIGUEL FIMBRES
 Mikayel Karakeshishyan
 Mike's Warehouse Supplies LTD
 Milan White
 Milo & Olive Milling
 Milrose Consultants, Inc.
 Minamoto Kitchoan
 MINGZHU YAN
 Minimax Media Limited
 MINIS
 Minnesota Revenue
 Mintz Group LLC
 Mitsuwa Mrktplace SM
 Mitzi Chan
 MN Department of Revenue
 MOAC MALL HOLDINGS LLC
 Mobile Mini
 Modern Cabinet Making, LLC
 Modern Vase and Gift
 Molly Crabteree
 Monotype
 Monsieur Marcel Gourme
 Monsiour Marcel
 Monsoon Cafe
 Montage Capital
 Montgomery County
 Montgomery County, Maryland
 Montgomery County, Maryland
 Montreal Neon Signs
 Morgan Streit
 Morrison Cohen LLP
 Movember *Charity
 Mr. & Mrs. Fire Extinguisher
 Mr. T Carting
 MSRF Inc.
 MTA MVM
 Municipal Licensing and Standards
 Murnane Specialties
 Murray's Cheese Bar
 mymosaic
 Nada Express, LLC
 Nahan Printing inc,
 Nancy Churchill
 Nassau‐Sosnick Distribution Co
 Natalie McCarron
 Natasha
 Nate Hoffman
 National Charity League
 National Grid
 National Union Fire Insurance Co
 National US ‐ Arab Chamber of Commerce
 Native Foods
 Nawab of India
 NCG
 Neiman Marcus
 NERA




6060-000\1421448.1
              Case 19-11973-MFW         Doc 213-2   Filed 10/04/19   Page 43 of 55



 Nespresso USA
 Nevada Legal News
 New Generation
 New Jersey Division of Taxation
 New Relic, Inc.
 New York Cares, Inc.
 New York Department of Buildings
 New York Junior League
 New York State Corporation Tax
 New York State Filing Fee
 Newsroom
 Next Bee Corporation
 Next for Autism Inc.
 Nextiva Inc.
 NFI Transportation Brokerage
 Ngo, Mai
 Nichole Hosseinzadeh
 Nick Gerber
 Nick Meese
 Nicole Chillingworth
 NicoNat Mfg. Corp.
 Nikita Patel
 Nina Westervelt
 NINI DAVIS
 NJ Department of Treasury
 NJ State Treasurer
 Noel Espinosa
 NoL *Nuts.com
 Nordstrom, Inc.
 Norris Do It Best
 Nortech Labs
 North Carolina Department Of Revenue
 North Square
 NorthPark Merchants Association
 Northwest Registered Agent Inc
 Nourayni Sy
 Nuts.com
 NV Energy South
 NYC Department of Finance
 NYS DEPT OF TAXATION & FINANCE
 NYS Workers' Compensation Board
 NYSIF Disability Benefits
 O'Neil Langan Architects, PC
 Oasis Shipping International HK Ltd
 Obaz.com
 Obsidian Ironworks
 Ocean Law
 OCMH Inc.
 Office of Finance
 Office Y
 OfficeTeam
 Old Time Candy
 Olivia Hogan
 Olshan
 Olson Visual, Inc.
 Olympic Wholesale Electric Supplies
 Omar D Call




6060-000\1421448.1
                Case 19-11973-MFW      Doc 213-2   Filed 10/04/19   Page 44 of 55



 On Location Inc.
 One Colorado Investments LLC
 One Kings
 Online Labels
 Operation Blankets of Love
 Orange County Healthcare Agency
 Orchard Supply
 Ordercup
 Oregon Department of Revenue
 Orisa B Fonseca
 Orkin
 Osteria Mozza
 Our Heiday
 Outsource Special Inspections, Inc.
 Ovalandroundmirrors.com
 Overnight PC Rep
 Overnight Prints
 Owen & Associates Inc.
 Oxford Properties Group
 Pabloimpallari
 Pacific Dining Car
 Pacific Global Consolidators
 Pacific Guardian Life
 Packed Pastry
 Paladin Security
 Pallet Market, Inc.
 Palmeri
 Pandora
 Pandora Bell
 Panera Bread
 Panjiva, Inc
 PapaBubble
 Paper Mart
 Paper Parasol Press
 Paper Source
 Papermart
 Paramus Health Department
 Parcelforce Worldwide
 Parking (various)
 Part and Sum
 Party City
 Pasadena Humane Society & SPCA
 Pastiglie leone s.r.I
 Patriot Electric Inc.
 Patty Yang
 Paula Zelaya
 Pax Tag & Label
 Paychex
 Paylocity Payroll
 Paypal
 Paypro USA
 Payworks
 Peasant
 Peconic Bay Properties, Inc
 Pedestal Source
 Peets Coffee
 PeI WEI Asian Diner




6060-000\1421448.1
               Case 19-11973-MFW                  Doc 213-2   Filed 10/04/19   Page 45 of 55



 Pelle
 Pelle Designs LLC
 Peng Peng
 Penske Truck Leasing Co., L.P.
 Penzy's Spices
 Performance Operations
 Permits Today LLC
 Persimmon Media
 Personnel Concepts
 Pest Elimination Systems Technology Inc.
 Peter Elkin
 Petmountain
 PF Chang's
 PFP Holding Company III LLC, as mortgagee
 PG&E
 Pharmaca Integrative
 Phil Littleton
 Phillip's Draperies and Curtains, Inc.
 Phillips Seafood
 Phoenix Management Services, LLC
 Pilot Freight Services
 Pinkberry
 Pinnacle Contracting Corp
 Piper Leah Olf
 Pizza Hut
 Pizzeria Mozza
 Pizzicotto
 PJ Salvage
 Placeholder Tax Agency for NT Tax Code (CAN)
 Placeholder Tax Agency for NT Tax Code (US)
 Placeholder Tax Agency for POS
 Planet 550 Corp
 Plum Tree
 Poketo
 Polar Leasing Company, Inc.
 Poolside Bags
 Poon Design
 Poppin.
 PosData Group
 Postbox‐Inc.com
 Postmates Inc.
 PP*4811CODE
 Prani
 Presentation High School
 Primo Passo Coffee Co.
 printing Designline
 Printing Services
 Product 360
 Professional Image
 Prolecto Resources
 Promotional Products Association International
 Proskauer Rose LLP
 Protect You Security
 Provantage LLC
 Provident Life&Accident
 PSE&G
 PTL Events




6060-000\1421448.1
               Case 19-11973-MFW       Doc 213-2   Filed 10/04/19   Page 46 of 55



 Public Health ‐ TTL
 Puur Chocolat
 PWC
 PWI Construction, Inc.
 Pyramid Consulting Group, LLC
 Quality Protection Services
 Quality Rubber Stamps
 Quest Solution
 R.N.C. Industries, Inc
 Rachel Grove
 Rachel Hogan
 Rachel Myers
 RadioShack
 Ralph's
 Ratzlaff Construction
 RCPI Cleaning Services LLC
 Rd Kitchen
 Rdio‐Rdiocharge.com
 Ready Refresh
 REANNA NEALON
 Recology Golden Gate
 Redline Crane, LLC
 Redline Mechanical
 Rehanna Permanand
 Relay
 Reliant
 Renee Hellman
 Rent The Runway
 Republic Services
 Republix Motor Lines
 Restaurant Depot
 Restaurantware.com
 Retail Construction Services, Inc.
 Revenue Services of BC
 Rex Freiberger
 Reyes Coca Cola Bottling LLC
 Reyes Coca‐cola Bottling, LLC
 RGIS
 Rheta Resnick
 Ricardo Oliva
 RICH LTD.
 Richardson Brands Company
 Richeers Craft Manufacturing Co.Ltd
 Richeers Craft Manufacturing Co.Ltd
 Richie Designs
 Richie Salazar
 Richland School Booster Club
 Rieke Packaging
 RiskNomics LLC
 Rite Aid
 RiverPack
 RNOT, LLC.
 Roaming Hunger Inc
 Roast Brentwood
 Roast Deli
 Robert Delgado
 Robin Mendenhall




6060-000\1421448.1
              Case 19-11973-MFW                  Doc 213-2   Filed 10/04/19   Page 47 of 55



 Rocio Rodriguez
 Rock Sugar
 Rockhard Concrete
 Rolling Stone Tile and Marble
 Roman Esparza
 Romanengo
 Rona Siegel Calligraphy
 RongRong Illustration
 Rooter Guard, Inc.
 Rosa Escobar
 Rosanna Imports
 Rosario Rodriguez
 Rosie O'Neill
 Ross Moncur
 RSL Associates/4D Executive Search
 RSLI
 Rubber Stamp Champ
 Ruben Hernandez
 Ruby Press
 Russell Guillory
 Ruth Kim Design
 Ryan Nelson
 Ryan Nelson
 S&S Pallets
 S.R. Brooks
 Sabrina Orlando
 Sadid F. Capetillo
 Safe Horizon, Inc
 Safecart
 Saffron
 Sagal & Winters
 Saia Plumbing & Heating Co.
 Sam Eames
 Sam Resnick
 Sam Ushiro
 Samantha Andrews
 Samantha Kirkell
 San Francisco Chronicle
 San Francisco City Option
 San Francisco Department of Public Health
 San Francisco Planning Department
 San Francisco Tax Collector
 San Francisco Water, Power and Sewer
 SAN GABRIEL VALLEY HUMANE SOCIETY
 Sanders, Jamie
 Sandra J Thurber
 Sandra Malamed
 Sandra Valentin
 Sanrio
 Santa Anita Westfield Property Management LLC
 Sapphie Dutty Free
 Sarah Linder
 Sarin Collins
 Sarl Benoit Paris
 Saverio Amato
 Saw & Associates
 Scan Appliance Company




6060-000\1421448.1
               Case 19-11973-MFW                        Doc 213-2   Filed 10/04/19   Page 48 of 55



 Scarbrough
 Scerbo
 Schneider National Inc.
 Schoko‐Dragee GmbH
 Scott Reeves Photography
 SCP Store
 Scratch Off Systems, Inc.
 SD Gas
 SD Gas
 Sean Flanigan
 Seattle Search Group
 Seattle Search Group LLC
 Secaucus Fire Inspections
 Secretary of State
 Security of Los Angeles
 Security of Los Angeles ‐ PA
 See Read LLC
 Segal + Rea Architecture
 Sehee Kim
 Sephora Noormand
 Serafina Broadway
 Serene Investment Management LLC
 Serge de Troyer
 Severio Amato
 Seville Classics Inc
 SHANGHAI SUNKEA COMMODITIES CO.,LTD
 Shannon Bennett
 Shantel Zakaria
 Shaun Mir
 Shaw Cablesystems
 Shawna Birnbaum
 Shay Cochrane Photography
 Shearsweets.co.uk
 Sheet Lables Inc
 Shelfwiz
 Shell Oil
 Shelly Fisher
 Shi Jun Ng
 Shieldsbag
 Shieldsbag
 Ship for Less
 Shopbop.com
 Shophouse
 Shopify‐Charge.com
 Shopkeep.com
 Shoppingtown Century
 Should I Stay or Should I Go West Productions 4 Inc.
 Shree Vallabh Metals
 Shulman Hodges & Bastian LLP
 Shutterstock.com
 SI Testing
 Sift Cupcake & Dessert
 Sign Engineers, Inc.
 Sign Zone
 Simon Air Inc
 Simon Tamene
 SimplexGrinnell




6060-000\1421448.1
               Case 19-11973-MFW         Doc 213-2   Filed 10/04/19   Page 49 of 55



 Simply Baked
 Simply Optimized
 Sinclair & Rush
 SK Sales Tax Agency
 SkD Broadway LLC
 Skinnyties.com
 Slanted Door
 SM Lock & Key
 Smart N Final
 Smartecarte.com
 Smartsheet Inc.
 Smash Hit Displays
 Smitten Ice Cream
 Smock
 Snagit
 Sneakpeeq
 Sockerbit
 Socket
 SoHotel
 SOLCARGO
 SolSource Corp
 Sonix
 Soo Yi
 Soonest Express Inc
 Sophia Hui
 South Coast Plaza Security Inc.
 South Shore Signs
 Southern California Edison
 SouthPark Mall Limited Partnership
 Southwest Air
 SP The Light Factory
 Sparky Electric Inc
 Spazio Caffe
 Speaker Guy Inc
 Special Contingency Risks, Inc
 Specialty Bottle
 Specialty Wraps
 Spoonflower
 Sprayway, Inc
 Sprinkles Cupcakes
 Sprinkles Icecream
 Sq *Andrew's Cheese
 Sq *Desti Design‐Archipel
 SRC Services, Inc.
 Stamp‐Connection
 Stampington & Company
 Stamps Store
 Standard Chartered
 Standard Parking
 Stanford Sign & Awning
 Stanley Convergent Security Solutions
 Staples
 Star Light Consulting & Sales
 Star Restaurant Equipment
 Star Retail Advisors
 Starbucks
 State of CA DMV




6060-000\1421448.1
              Case 19-11973-MFW                Doc 213-2   Filed 10/04/19   Page 50 of 55



 State of Illinois Department of Revenue
 State of Maryland Dept of Assessments and Taxation
 State of New Jersey ‐ PART
 STATE OF NEW JERSEY DIVISION OF EMPLOYER ACCOUNTS
 STAYBEST A.M.S., INC.
 Stefano's
 Stephanie Meredith
 Stephanie Monroney
 Steven Borse
 Steven Carvajal
 Stone Search Group, LLC.
 STREET RETAIL INC
 Street Retail, Inc
 Stribbons
 Studio Bel Vetro
 Studio Concepts
 Stylecareers LLC
 Sugar Paper LLC
 Sugarfina AR
 Sugarfina INC
 Sugarfish
 Sugarpova
 Suitcase Party Inc.
 SuiteRetail Inc.
 Sun Cha
 Sunnylife LLC
 Superior Nut Company
 Sur LA Table
 Surfas Inc
 Surveymonkey.com
 SUSAN G. KOMEN SOUTHERN NEW ENGLAND
 Susan Tang
 Sushi Yu and Mi
 Suzhou BSW Global Commerce CO., Ltd.
 SWA Inflight
 Sweet Lulu
 Sweet Rose Creamery
 Sweet! Candy Shop
 SweetWorks Confections LLC
 Sy, Criselda
 Sydney More
 Sylvia Suh
 T Forte Visual Communication
 T&S Maintenance Co., LLC
 T4 Temp Kiosk
 Taco Bell
 Tactical Cloud
 Taime Guido
 Tamarind Tribeca
 Tanya Estrada
 Tar & Roses
 Target
 Tari Huddleston
 Tartine Bakery
 TATUM A RANDSTAD COMPANY
 Tavern
 Taxi (Various)




6060-000\1421448.1
               Case 19-11973-MFW                    Doc 213-2     Filed 10/04/19   Page 51 of 55



 Taylor Labor Law, P.C., Attorney‐Client Trust Account
 Technical Transport Inc.
 TEMPLE CITY YOUTH DEVELOPMENT BOARD
 Tennant Sales
 Teresa Cordero
 Teri Levine
 Teuscher Chocolate
 Texas Comptroller of Public Accts
 Texas Exposition
 Thai Dishes
 The Access Partnership, IP
 The Beinhaker Law Firm LLC
 The Boxery LLC
 The Everygirl LLC
 The Express Group
 The Foundation for Reed Schools
 The Frosted Petticoat
 The Giannuzzi Group LLP
 The Good Twin
 The Hartford
 The Hinsdale Junior Woman's Club
 The Honest Company
 The Kit
 The Law Offices of Jonathan Sham, PPLC d/b/a Shalom Law , PPLC
 The Law Offices of Joseph Manning
 The Leukemia & Lymphoma Society
 The Leukemia& Lymphoma Society
 The Little Next Door
 The Lunt Marymor Company
 The MAGNES Group Inc.
 The Neon Shop
 The New York Bagel
 The Palace Hotel
 The Richlar Partnership
 The Second City Box of
 The Shave of Beverly Hills
 The Social Type
 The St. Regis Atlanta
 The Town Center at Boca Raton
 The Township Of Millburn
 The Treat House
 The Ultimate Software
 The Ultimate Software Group
 The UPS Store
 The Walt Disney Company (Hong Kong)
 The WDK Family Trust
 The Webstaurant Store Inc
 The Whaling Club
 Thierry Jean‐Bart
 Thimblepress
 Think Retail
 Thoreau Services
 Thorndale Construction Services, Inc.
 Thoro Packaging
 Thrifty Party Supplies
 Ties.com
 Tiffany Coley




6060-000\1421448.1
                Case 19-11973-MFW     Doc 213-2   Filed 10/04/19   Page 52 of 55



 Tiffany Davis
 Tiffini Gillespie
 Timberwolff Construction , Inc.
 Time Warner Cable
 Tina Moreno
 Tirzah McMihelk
 TJU Construction Inc.
 TK Systems
 Tokyo Japanese Lifestyle
 Tom Hammer Construction, LLC
 Tommy Zamecnik
 Tony Casillas
 Too Faced
 Topcashback USA Inc
 Toro Pallets Inc.
 Toshiba Financial Services
 Total Quality Fire & Security Inc.
 Touch‐Up Specialties
 Tower Beer & Wine
 Town of Secaucus
 Towne A
 Towne All Points
 Township of Millburn
 Toyota‐Lift of Los Angeles
 Tracy Wiandt
 Trade Services
 Trader Joe's (Westchester)
 TRADEWIN
 Transion Industrial Co., Limited
 Trapani Dickins & Associates
 Traveler's Insurance
 Treasurer and Tax Collector
 Tree People
 Trendkite Inc
 Trends Media Group Inc
 Trick Dog
 Trois Mec
 Troy's Painting
 True Food Kitchen
 Truelogic Software LLC
 TTI Inspections
 Tuesday Bassen
 TX Corporations Section
 TXU Energy
 Tyco Integrated Security LLC
 Typhoon
 U‐Haul
 U.S. Background Screening, Inc.
 U.S. Department of State
 Uber
 UC Regents
 UCLA
 UHA
 Ultimate Software Group of CAD
 Umami Burger
 Unicredit S.P.A.
 Union Station Investco LLC




6060-000\1421448.1
               Case 19-11973-MFW             Doc 213-2   Filed 10/04/19   Page 53 of 55



 Unisan Products LLC
 United Air Conditioning & Mechanical
 United Airlines
 United Concordia
 United Legwear & Apparel Co.
 United States *BoxCorp
 United States Treasury
 UnitedHealthcare of California
 Universal Custom Display
 Universal Flooring Systems, Inc.
 Universal Studios Licensing LLC
 University Health Alliance
 University Women's Club
 Uno Digital Screen Press LTD
 UNUM
 Up Up Creative
 Upper Left Photography
 Uprinting
 UPS Freight
 UPS Supply Chain Solutions
 Urban Outfitters
 Urban Radish
 Urth Caffe
 US Background Screening, Inc.
 US Bank
 US Bank Equipment
 US Bank National Association
 US Customs and Borders
 USA Protection
 USPS
 USPS.com
 USPTO
 VA Corporation Commission
 Vaco Los Angeles, LLC
 Van Nuys Awning Co Inc
 VanWArren Wallcovering Installations Inc.
 Veem
 Venchi
 Vendome Exhibits
 Venmo
 Ventresca Design LLC
 Verizon Wireless
 Veruca Chocolates
 VFS Fire & Security Services
 Vicente Foods
 Videojet Technologies Inc.
 Vigen Megervich Plumbing
 VigLink
 Village Party Store
 Villetta
 Vincenti Ristorante
 Vintage Confections, Inc
 Virgin America
 Virginia Department of Taxation
 Visstun
 Viviana Flores
 Vortex Industries, Inc.




6060-000\1421448.1
              Case 19-11973-MFW              Doc 213-2   Filed 10/04/19   Page 54 of 55



 Vosges Haut ‐ Chocolate
 W. Bruce Lawson & Associates LLC
 W.B. Mason Co., Inc.
 WA Secretary of State
 WageWorks
 Wahoos
 Wallis Annenberg Center
 Washington Department of Revenue
 Washington Employment Security Department
 Washington Gas
 Waste Management
 Waterfall Creative
 We Do It Custom
 Weaver Nut Company
 Wells Fargo
 Wells Fargo (CAD)
 Wendys‐Sunset
 WePackItAll
 WEPACKITALL
 West Coast Carriers
 West Consolidators
 Western Extralite Company
 Westland Garden State Plaza LP
 Westside Pavillion
 Westside Pulse
 Westside Tow
 Whitney Cleland
 Wholefoods
 William Coile
 Willis of New York Inc.
 Willis Towers Watson
 Willis Towers Watson
 Wilpack Packaging
 WILSON MANAGEMENT GROUP
 Winco Industries
 Wing Wah Cake Shop
 Wireless Traveler
 Wish Charter Elementary
 Women Empowered
 Wondermade
 Wood Expressions
 Woodlands Religious Community Inc
 Work Safe BC
 WORKPLACE SAFETY & INSURANCE BOARD
 World Market
 World Of Sweets
 World Oil
 World Packaging Inc
 Worldpantry.com
 Wurstkuche
 Wyzant, Inc
 Xcel Mechanical Systems, Inc.
 XStamperonline.com
 Xu Shi Yuan
 Y.O.R Protection
 Ya Ya E Favormart
 Yamasho Restaurant




6060-000\1421448.1
               Case 19-11973-MFW                Doc 213-2   Filed 10/04/19   Page 55 of 55



 Yellow Pages United
 Yes Energy Management
 Yesenia Aceitano
 Your Friend Irene
 YRC freight
 Yumi Imaizumi
 Z Tejas
 Zainub Naqvi
 Zeena A Freeman
 Zenith Abstract, LLC
 ZENQ LLC
 Zhejiang Dongyang Dingfeng Plastic Co., Ltd.
 ZHONG LUN LAW FIRM , SHANGHAI OFFICE
 Ziegfeld Ballroom
 Zolkin Talerico LLP




6060-000\1421448.1
